Day, J.
The court granted defendant a new trial upon the condition of his filing a bond in a sum equal to the verdict against him, conditioned for the payment of judgment and costs. Under section 3118 of Revision, 2831 of Code, it was competent for the court to make the filing of such bond the condition of granting a new trial. This section provides that the court may determine not to grant a new trial, unless certain terms or conditions named by the court shall be agreed *575to by tbe opposite party. As the defendant refused to comply with the terms which the -court prescribed, and which, under the circumstances of the case, were not unreasonable, his motion for new trial was properly overruled.
Affirmed.